UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1553


STEPHEN THOMAS YELVERTON,

                Plaintiff - Appellant,

          and

WENDELL W. WEBSTER, in his capacity as Chapter 7 Trustee in
Bankruptcy for Steven Thomas Yelverton,

                Plaintiff,

          v.

YELVERTON FARMS, LTD; PHYLLIS EDMUNDSON; CHARLES EDMUNDSON;
DEBORAH MARM,

                Defendants – Appellees,

          and

WADE H. ATKINSON, JR.,

                Intervenor.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cv-00331-FL)


Submitted:   November 15, 2011              Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Stephen Thomas Yelverton, Appellant Pro Se.    Ronald L. Gibson,
ERWIN & ELEAZER, PA, Charlotte, North Carolina; Natalie S.
Walker, WEBSTER, FREDERICKSON & BRACKSHAW, Washington, D.C.;
John C. Bircher, III, WHITE & ALLEN, PA, New Bern, North
Carolina; John Pierce Marshall, Matthew Scott Sullivan, WHITE &
ALLEN, PA, Kinston, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Stephen Thomas Yelverton seeks to appeal the district

court orders determining that he lacked standing, denying his

motion    to    amend,       substituting         the    bankruptcy       trustee    as

plaintiff,      and    amending     the    case    caption.        This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and    certain      interlocutory        and    collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The orders

Yelverton      seeks    to      appeal     are     neither    final       orders    nor

appealable interlocutory or collateral orders.                      Accordingly, we

dismiss the appeal for lack of jurisdiction.                       We dispense with

oral   argument       because      the    facts    and   legal     contentions      are

adequately      presented     in    the    materials      before    the    court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                            3